Catron, Ch. J.
delivered the opinion of the court.
We think there is no doubt Mrs. Crabb and her husband can pay Rutherford his principal judgment recovered in 1829, out of that recovered by Rutherford in 1818. The costs belong to others, and cannot be set off, nor does it appear this was done in the present instance. Crabb and wife were bound to pay the costs to the officers of court, not to Rutherford.
This is rather an equitable adjustment of accounts, by which the court allows one party to protect himself from the separate demand of another, than a set off under the statute, by plea in the nature of a cross action. 4 D. and E. 123: 3 Caine’s Rep. 190, note: 1 Yerger’s Rep. 501.
Judgment affirmed.